 



EXHIBIT 10.1
FIRST AMENDMENT TO THE SEPARATION AGREEMENT
          This First Amendment (this “Amendment”), dated as of May 5, 2008,
between Travelport Limited (“Travelport”) and Orbitz Worldwide, Inc. (“OWW” and
together with Travelport, the “Parties”) is entered into to amend the Separation
Agreement, dated as of July 25, 2007, between the Parties (the “Separation
Agreement”). Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Separation Agreement unless herein defined.
          WHEREAS, Section 10.9 of the Separation Agreement provides that the
Separation Agreement may be amended, modified or supplemented by written
agreement of the Parties; and
          WHEREAS, each of Travelport and OWW has determined that it is in its
best interests to authorize and approve the agreements set forth herein.
          NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, it is mutually agreed as follows:
ARTICLE I
AMENDMENTS
          Section 1.1 Section 1.1 of the Separation Agreement is hereby amended
to
                    (a) Insert the following definition:
     “Parent of Travelport” means any Person that, as of the time in question,
directly or indirectly, (i) owns fifty percent (50%) or more of the voting or
capital stock of Travelport or (ii) owns fifty percent (50%) or more of the
economic interest in Travelport or has the power to elect or direct the election
of fifty percent (50%) or more of the members of the governing body of
Travelport or that otherwise has control over Travelport.
                    (b) Amend the following definitions to read in their
entirety as follows:
     “Travelport Affiliated Group” means, collectively, (i) Travelport, (ii) any
direct or indirect Parent of Travelport now or hereafter existing and (iii) all
direct and indirect Subsidiaries of Persons referred to in the foregoing clauses
(i) and (ii), other than members of the OWW Affiliated Group, now or hereafter
existing.
     “Trigger Date” means the first date on which the Travelport Affiliated
Group ceases to beneficially own Voting Stock entitled to fifty percent (50%) or
more of the votes entitled to be cast by the then outstanding Voting Stock.
     Section 1.2 Article I of the Separation Agreement is hereby amended to
insert the section set forth below:

 



--------------------------------------------------------------------------------



 



     Section 1.2 Calculation of Aggregate Voting Stock. Notwithstanding any
provision of this Agreement to the contrary, during the period beginning
January 1, 2008 through and including March 31, 2009, the Travelport Affiliated
Group shall be deemed for all purposes under this Agreement, including, but not
limited to, the definition of Trigger Date (but not for any other purpose) to
beneficially own, in the aggregate, Voting Stock entitled to fifty one percent
(51%) of the votes entitled to be cast by the then outstanding Voting Stock.
          Section 1.3 The initial paragraph of Section 2.10(d) of the Separation
Agreement is hereby amended by striking the phrase “or members of the Travelport
Affiliated Group no longer owning in the aggregate at least 50.1% of the equity
of OWW on a fully-diluted basis, then:” and replacing it with “or the Travelport
Affiliated Group no longer beneficially owns, in the aggregate, Voting Stock
entitled to fifty percent (50%) or more of the votes entitled to be cast by the
then outstanding Voting Stock, then:”.
          Section 1.4 Section 2.10(d)(iv)(4) of the Separation Agreement is
hereby amended to:
               (a) Strike the phrase “fees on any letters of credit outstanding
equal to the Applicable Rate (as such term is defined in the Travelport Credit
Facility) multiplied by the daily maximum amount then available to be drawn
under such outstanding letters of credit in accordance with Section 2.03(g) of
the Travelport Credit Facility” and replace it with “fees on any letters of
credit (i) issued, renewed or extended (including extensions of the term of any
letter of credit) equal to the applicable market rate obtained by Travelport
from the administrative agent under the Travelport Credit Facility (the
applicable market rate having been measured on the most recent first Business
Day of January, April, July and October preceding such issuance, renewal or
extension and thereafter re-measured on the first Business Day of each January
April, July and October during the term of such letter of credit) and
(ii) outstanding as of March 31, 2008 equal to the applicable rate with respect
to Term Loans that are Eurocurrency Rate Loans (as each such term is defined in
the Credit Agreement, dated as of July 25, 2007, among Orbitz Worldwide, Inc.,
UBS AG, Samford Branch, UBS Loan Finance LLC and the other lenders party
thereto)”.
               (b) Insert, after “December” and before “; and”, the phrase “;
provided however, at no time will the fees paid by OWW for letters of credit
under this clause be less than the cost to Travelport of providing such letters
of credit”.
          Section 1.5 Section 2.10(d)(iv)(7) of the Separation Agreement is
hereby amended to strike the phrase “would exceed the capacity available for
letters of credit under the Travelport Credit Facility” and replace it with
“would exceed US$75,000,000”.
          Section 1.6 Section 2.10 of the Separation Agreement is hereby amended
to add the following clauses to the end of subsection 2.10(d):
“(e) For the avoidance of doubt, as used in Section 2.10(d), (i) the term
“issued” (including terms with correlative meaning) shall include new issuances,
renewals and extensions (including extensions of term) and (ii) the terms
“letter of credit”

 



--------------------------------------------------------------------------------



 



and “letters of credit” shall mean a letter of credit or letters of credit, as
the case may be, denominated in U.S. dollars.
(f) OWW agrees to cooperate in good faith with Travelport to replace, as soon as
practicable, any letters of credit relating to the OWW Affiliated Group
maintained by Travelport under the Travelport Credit Facility that are not
denominated in U.S. dollars with either (i) borrowings under any credit facility
maintained by OWW or (ii) letters of credit denominated in U.S. dollars issued
under the Travelport Credit Facility pursuant to Section 2.10(d); provided,
however, that for any letters of credit issued under this Section 2.10(f)
Travelport hereby (x) waives the fee set forth in Section 2.10(d)(iv)(1)(b) and
(y) agrees that the fee set forth in Section 2.10(d)(iv)(4) shall be fixed at
the rate in effect on the date hereof.”
        Section 1.7 Section 8.1 of the Separation Agreement is hereby amended by
inserting after the phrase “any employees specified by the other Party through
March 31, 2008”, “and, with respect to employees listed on Schedule 8.1 hereto
through December 31, 2008”. Schedule 8.1 is attached hereto.
ARTICLE II
MISCELLANEOUS
         Section 2.1 This Amendment replaces and supersedes the letter agreement
between the Parties dated October 30, 2007. This Amendment shall become
effective as of the date first written above, except for the amendments set
forth in Sections 1.4(a), 1.6 and 1.7 hereof, which shall be effective as of
April 1, 2008.
         Section 2.2 This Amendment shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto or their successors in
interest, except as expressly provided in the Separation Agreement.
         Section 2.3 Nothing in this Amendment shall convey any rights upon any
Person or entity which is not a Party or a permitted assignee of a Party to the
Separation Agreement.
         Section 2.4 This Amendment may be executed in counterparts, each of
which shall be deemed to be an original but all of which together shall
constituted one and the same agreement.
         Section 2.5 This Amendment shall be construed and enforced in
accordance with, and the rights and duties of the Parties shall be governed by,
the laws of the State of New York without regard to the principles of conflicts
of law other than Section 5-1401 of the General Obligations Law of the State of
New York.
         Section 2.6 Each Party to this Amendment agrees that, other than as
expressly set out in this Amendment, nothing in this Amendment is intended to
alter the rights, duties, obligations of the Parties under the Separation
Agreement which shall remain in full force and effect as amended hereby.

 



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, the parties have caused this First Amendment to the
Separation Agreement to be executed and delivered as of the date first above
written.

            TRAVELPORT LIMITED
      /s/ Eric J. Bock       Name:        Eric J. Bock      Title:       
Executive Vice President and
     General Counsel     

            ORBITZ WORLDWIDE, INC.
      /s/ James P. Shaughnessy       Name:        James P. Shaughnessy     
Title:        Senior Vice President,
     General Counsel     

 